Exhibit 10.(k)
Coeur d’Alene Mines Corporation
Cash-Settled Restricted Stock Unit Award Agreement
(2003 Long-Term Incentive Plan)
     You have been selected to receive a grant of Cash-Settled Restricted Stock
Units pursuant to the Coeur d’Alene Mines Corporation 2003 Long-Term Incentive
Plan (the “Plan”), as specified below:
     Participant:
     Date of Grant:
     Number of Cash-Settled Restricted Stock Units Granted:
     Lapse of Restriction Dates:

          Date on Which   Number of RSU’s for   Cumulative Number of RSU’s
Restrictions Lapse   Which Restrictions Lapse   for Which Restrictions Lapse  
 
         



This document constitutes part of the prospectus covering
securities that have been registered under the Securities Act of 1933.
     THIS AGREEMENT, effective as of the Date of Grant set forth above,
represents the grant of Cash-Settled Restricted Stock Units by Coeur d’Alene
Mines Corporation, an Idaho corporation (the “Company”), to the Participant
named above, pursuant to the provisions of the Plan.
     The Plan provides a complete description of the terms and conditions
governing the Restricted Stock Units. If there is any inconsistency between the
terms of this Agreement and the terms of the Plan, the Plan’s terms shall
completely supersede and replace the conflicting terms of this Agreement. All
capitalized terms shall have the meanings ascribed to them in the Plan, unless
specifically set forth otherwise herein. The parties hereto agree as follows:
     1. Employment With the Company. Except as may otherwise be provided in
Sections 3 or 4, the Restricted Stock Units granted hereunder are granted on the
condition that the Participant remains an Employee of the Company from the Date
of Grant through (and including) each of the separate Lapse of Restriction
Dates, as set forth above (each such time period is referred to herein as a
“Period of Restriction”).
RSU Agreement

1



--------------------------------------------------------------------------------



 



     This grant of Restricted Stock Units shall not confer any right to the
Participant (or any other Participant) to be granted Restricted Stock Units or
other Awards in the future under the Plan.
     2. Removal of Restrictions. Except as may otherwise be provided herein and
in the Plan, the number of Restricted Stock Units granted pursuant to this
Agreement shall become payable to the Participant on the date and in the amount
set forth under the Lapse of Restriction Dates above, subject to applicable
federal and state securities laws.
     3. Termination of Employment.

  (a)   By Death, Disability, or Retirement. In the event the employment of the
Participant is terminated due to death, Disability, or Retirement during the
Periods of Restriction, the Periods of Restriction and the restrictions imposed
on the Restricted Stock Units granted under this Award shall immediately lapse
with all such Restricted Stock Units becoming payable to the Participant or his
or her estate, subject to applicable federal and state securities laws. For the
purposes of this Agreement, “Disability” shall mean the date upon which the
Participant becomes entitled to receive benefits pursuant to the Company’s
long-term disability plan then in effect. For the purposes of this Agreement,
“Retirement” shall mean: (i) any termination of the Participant’s employment
other than for Cause after the Participant has attained sixty-five (65) years of
age; or (ii) a retirement approved by the Board.     (b)   Termination for Other
Reasons. In the event of the Participant’s termination of employment with the
Company for any reason other than death, Disability, or Retirement, all
Restricted Stock Units still subject to a Period of Restriction and other
restrictions shall be forfeited by the Participant to the Company. The transfer
of employment of the Participant between the Company and any Subsidiary (or
between Subsidiaries) shall not be deemed a termination of employment for the
purposes of this Agreement.

     4. Change in Control. Notwithstanding anything to the contrary in this
Agreement, in the event of a Change in Control of the Company during the Periods
of Restriction and prior to the Participant’s termination of employment, the
Periods of Restriction and restrictions imposed on the Restricted Stock Units
shall immediately lapse, with all such Restricted Stock Units vesting and
becoming payable to the Participant, subject to applicable federal and state
securities laws.
     5. Nontransferability. During the Periods of Restriction, Restricted Stock
Units granted pursuant to this Agreement may not be sold, transferred, pledged,
assigned, or otherwise alienated or hypothecated (a “Transfer”), other than by
will or by the laws of descent and distribution, except as provided in the Plan.
If any Transfer, whether voluntary or involuntary, of Restricted Stock Units is
made, or if any attachment, execution, garnishment, or lien shall be issued
against or placed upon the Restricted Stock Units, the Participant’s right to
such Restricted Stock Unit shall be immediately forfeited by the Participant to
the Company, and this Agreement shall lapse.
RSU Agreement

2



--------------------------------------------------------------------------------



 



     6. Recapitalization. In the event there is any change in the Company’s
Shares through the declaration of stock dividends or through recapitalization
resulting in stock splits or through merger, consolidation, exchange of shares,
or otherwise, the number of Restricted Stock Units subject to this Agreement may
be equitably adjusted by the Committee, in its sole discretion, to prevent
dilution or enlargement of rights.
     7. Tax Withholding. The Company shall have the power and the right to
deduct or withhold an amount sufficient to satisfy federal, state, and local
taxes (including the Participant’s FICA obligation), domestic or foreign,
required by law or regulation to be withheld with respect to any taxable event
arising as a result of this Agreement.
     8. Beneficiary Designation. The Participant may, from time to time, name
any beneficiary or beneficiaries (who may be named contingently or successively)
to whom any benefit under this Agreement is to be paid in case of his or her
death before he or she receives any or all of such benefit. Each such
designation shall revoke all prior designations by the Participant, shall be in
a form prescribed by the Company, and will be effective only when filed by the
Participant in writing with the Vice President Human Resources of the Company
during the Participant’s lifetime. In the absence of any such designation,
benefits remaining unpaid at the Participant’s death shall be paid to the
Participant’s estate.
     9. Continuation of Employment. This Agreement shall not confer upon the
Participant any right to continue employment with the Company, nor shall this
Agreement interfere in any way with the Company’s right to terminate the
Participant’s employment at any time.
     10. Miscellaneous.

  (a)   This Agreement and the rights of the Participant hereunder are subject
to all the terms and conditions of the Plan, as the same may be amended from
time to time, as well as to such rules and regulations as the Committee may
adopt for administration of the Plan. It is expressly understood that the
Committee is authorized to administer, construe, and make all determinations
necessary or appropriate to the administration of the Plan and this Agreement,
all of which shall be binding upon the Participant.     (b)   The Committee may
terminate, amend, or modify the Plan; provided, however, that no such
termination, amendment, or modification of the Plan may in any material way
adversely affect the Participant’s rights under this Agreement, without the
written consent of the Participant.     (c)   The Participant agrees to take all
steps necessary to comply with all applicable provisions of federal and state
securities laws in exercising his or her rights under this Agreement.     (d)  
This Agreement shall be subject to all applicable laws, rules, and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required.

RSU Agreement

3



--------------------------------------------------------------------------------



 



  (e)   All obligations of the Company under the Plan and this Agreement, with
respect to the Restricted Stock Units, shall be binding on any successor to the
Company, whether the existence of such successor is the result of a direct or
indirect purchase, merger, consolidation, or otherwise, of all or substantially
all of the business and/or assets of the Company.     (f)   To the extent not
preempted by federal law, this Agreement shall be governed by, and construed in
accordance with, the laws of the state of Idaho.

     IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
effective as of                                         .

                              Coeur d’Alene Mines Corporation      
 
                 
ATTEST:
      By:          
 
         
 
     
 
                                         
Participant
   

RSU Agreement

4